03/24/2020


       IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: DA 18-0591



                                  No. DA 18-0591


STATE OF MONTANA,

                     Plaintiff and Appellee,
                                                           -7:: .7,J     nor.o—o   mk


     v.                                                   r      II
                                                                       '
                                                                       x-1a , 1
                                                                           1,      4.1



RANDALL KEITH ORTON,                                       MAR 2 4 2020
                                                         Bowen Greenwood
                                                       Clerk of Supreme Court
                                                          Stato of Montana
                     Defendant and Appellant.


                                     ORDER


      Upon consideration of Appellant's motion for extension of time, and
good cause appearing,
     IT IS HEREBY ORDERED that Appellant shall have until May 20,
2020, within which to file a response to counsel's motion to withdraw as
counsel of record. The response must be served upon all counsel of record,
including the Attorney General, the County Attorney, and the Appellate
Defender's Office.
     IT IS FURTHER ORDERED that the Clerk of this Court give notice of
this Order by mail to all counsel of record and to the Defendant and
Appellant at his last known address.
      DATED this 2-(ls\' day of March, 2020.
                                               For the Court,




                                                           Chief Justice